Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichenauer (U.S. 5,302,664).
Echenauer exemplifies composition 6 in parts by weight. (Table 1) The total amount of parts is 100.  Therefore, the amounts in the table are in weight percent.  The polymers (A1-C2) styrene-acrylonitrile based (Column 6 lines 10-40) and the amount sum to 71 wt% which anticipates the matrix polymer of Claim 1.
The D graft rubber in the amount of 27 wt% has a polybutadiene core of 0.33 microns in average particle diameter and is an ABS type polymer. (Column 6 lines 40 – 47).  This anticipates Component A in both amount and average particle size.
The E graft rubber in amount of 2 wt % has a polybutadiene core of 1.2 microns average particle diameter is a rubber type graft copolymer.  (Column 6 lines 47-55).  The limitation 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.
	
	Eichenauer does not teach or suggest the vibrational test result of 6 seconds or less as recited by Claim 1.  However, these above composition 6 of Eichneauer has the recited particle sizes and amounts of each component in the recited range.  Comparison against Applicant’s inventive and comparative examples suggests all composition which meet the claimed ranges of particle sizes and amounts have a vibration test result according to the claimed method of 6 seconds or less.  Therefore, one of ordinary skill in the art is reasonably suggested when tested according to the claimed testing limitation, Composition 6 of Eichenauer must have a vibrational test result in the claimed range, thereby anticipating it.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Therefore, Eichenauer anticipates all the limitations of Claim 1.
Regarding Claim 2, the weight ratio of Composition 6 according to Claim 2 is 2:27 or 1:13.5 which anticipates the claimed range.
Regarding Claim 3, Component D is taught by Eichenauer as 100 parts polybutadiene and 55 parts of a 72:28 styrene:acrylonitrile.  This makes the total mass of polymer 155 parts.  The amount of conjugated diene is 100/155* 100 = 64.5 wt%, the amount of styrene (aromatic 
Regarding Claim 5, the thermoplastic resin components A-C include alpha-methyl styrene / acrylonitrile copolymers which anticipates the list of matrix materials which includes alpha alkyl styrene vinyl cyanide copolymer.
Regarding Claims 7-9, the limitations of Claims 7-9 do not positively require the recited copolymer of the matrix resin. Therefore, Eichenauer still anticipates Claims 7-9.
Regarding Claims 10 and 11, Eichenauer teaches melt kneeding and extrusion in Column 5 lines 45-55 and also injection molding in Column 5 lines 60- column 6 lines 10 which renders Eichenauer sufficiently specific to anticipate the method of Claims 10 and 11.
Regarding Claim 12, Eichenauer teaches Vicat softening temperature but not HDT.  All of Applicant’s examples including inventive, comparative and also those that are specifically based on styrene-acrylonitrile polymers in some form have HDT in the recited range.  Therefore, one of ordinary skill in the art is reasonably suggested Composition 6 of Eichenauer must have an HDT temperature in the range recited.  This anticipates the HDT range of Claim 12. 
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20110056641; reference made to included English machine translation) in further view of Eichenauer (U.S. 5,302,664). 
Lee teaches vibrational welding of PMMA lens to injection molded ABS to create a lamp assembly for an automobile.  (page 3 lines 103-115 for PMMA (lens) and ABS injection molding (housing), housing and lens vibrationally welded page 2 lines 35-46).  Lee does not teach the specific of the ABS resin to be used.
Eichenauer, working in the field of ABS molding compounds for automotive applications and casings, teaches ABS materials with high toughness, high heat resistance, and very good 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lee by using the ABS molding composition of Eichenauer for the advantage of using an ABS molding composition which has high toughness, high heat resistance and very good thermoplastic processability as taught by Eichenauer.  One of ordinary skill in the art would have been motivated to choose Composition 6 of Eichenauer for the above ABS housing of Lee because the composition is exemplified.
Composition 6 in parts by weight. (Table 1) has a total amount of parts of 100.  Therefore, the amounts in the table are in weight percent.  The polymers (A1-C2) styrene-acrylonitrile based (Column 6 lines 10-40) and the amount sum to 71 wt% which reads over the matrix polymer of Claim 1.
The D graft rubber in the amount of 27 wt% has a polybutadiene core of 0.33 microns in average particle diameter and is an ABS type polymer. (Column 6 lines 40 – 47).  This reads over Component A in both amount and average particle size.
The E graft rubber in amount of 2 wt % has a polybutadiene core of 1.2 microns average particle diameter is a rubber type graft copolymer.  (Column 6 lines 47-55).  The limitation formed by continuous bulk polymerization is considered a product-by-process limitation.  There is no evidence that the solution polymerization technique which polymerizes a shell of styrene and acrylonitrile on to the polybutadiene core with an average particle diameter of 1.2 microns is structurally different than that of continuous bulk polymerization technique.  Therefore the above component E reads the 2 to 10 wt% of Component B of the Claim 1 in both amount and average particle size.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.
	

The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
The above reads over the rear lamp recited by Claims 13 and 14 as the “rear” portion of the claim is considered future intended use without any evidence the rear, front or side nature of the lamp imparts patentably distinguishable structure the lamp.

Claims 1-3, 5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable Eichenauer (U.S. 5,302,664). 
Echenauer exemplifies Composition 6 in parts by weight. (Table 1) has a total amount of parts of 100.  Therefore, the amounts in the table are in weight percent.  The polymers (A1-C2) styrene-acrylonitrile based (Column 6 lines 10-40) and the amount sum to 71 wt% which reads over the matrix polymer of Claim 1.
The D graft rubber in the amount of 27 wt% has a polybutadiene core of 0.33 microns in average particle diameter and is an ABS type polymer. (Column 6 lines 40 – 47).  This reads over Component A in both amount and average particle size.


	Alternatively, Eichenauer teaches Component E can be made by solution or bulk polymerization. (Column 4 lines l-5).  The exemplified polymerization is solution.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Eichenauer by bulk polymerizing the Component E because Eichenauer suggests it as above.
	This reads over the recited bulk polymerization.   The continuous limitation is considered product-by-process and there is no evidence the a continuous process would produce structurally different particles over a non-continuous process as the particle size and grafting structure are specifically exemplified by Eichenauer and meet the claimed limitation.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.
	
	Eichenauer does not teach or suggest the vibrational test result of 6 seconds or less as recited by Claim 1.  However, these above composition 6 of Eichneauer has the recited particle sizes and amounts of each component in the recited range.  Comparison against Applicant’s inventive and comparative examples suggests all composition which meet the claimed ranges of 
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Regarding Claim 2, the weight ratio of Composition 6 according to Claim 2 is 2:27 or 1:13.5 which meets the claimed range.
Regarding Claim 3, Component D is taught by Eichenauer as 100 parts polybutadiene and 55 parts of a 72:28 styrene:acrylonitrile.  This makes the total mass of polymer 155 parts.  The amount of conjugated diene is 100/155* 100 = 64.5 wt%, the amount of styrene (aromatic vinyl) is (55*0.72)/155*100 = 25.5 wt% and the amount of vinyl cyanide (acrylonitrile) is (55*0.28)/155*100 = 10 wt%. These amounts meet all the ranges of Claim 3.
Regarding Claim 5, the thermoplastic resin components A-C include alpha-methyl styrene / acrylonitrile copolymers which meets the list of matrix materials which includes alpha alkyl styrene vinyl cyanide copolymer.
Regarding Claims 7-9, the limitations of Claims 7-9 do not positively require the recited copolymer of the matrix resin. Therefore, Eichenauer still meets the limitations of Claims 7-9.
Regarding Claims 10 and 11, Eichenauer teaches melt kneeding and extrusion in Column 5 lines 45-55 and also injection molding in Column 5 lines 60- column 6 lines 10 which meets the method of Claims 10 and 11.

The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20110056641; reference made to included English machine translation) in further view of Eichenauer (U.S. 5,302,664). 
This rejection is made using the alternative bulk polymerization of the above §103 rejection of Eichenauer above.
Lee teaches vibrational welding of PMMA lens to injection molded ABS to create a lamp assembly for an automobile.  (page 3 lines 103-115 for PMMA (lens) and ABS injection molding (housing), housing and lens vibrationally welded page 2 lines 35-46).  Lee does not teach the specific of the ABS resin to be used.
Eichenauer, working in the field of ABS molding compounds for automotive applications and casings, teaches ABS materials with high toughness, high heat resistance, and very good thermoplastic processability. (Column 1 lines 15-30).  These are used in injection molding processes. (Column 6 lines 1-5).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lee by using the ABS molding composition of Eichenauer for the advantage of using an ABS molding composition which has high toughness, 
Composition 6 in parts by weight. (Table 1) has a total amount of parts of 100.  Therefore, the amounts in the table are in weight percent.  The polymers (A1-C2) styrene-acrylonitrile based (Column 6 lines 10-40) and the amount sum to 71 wt% which reads over the matrix polymer of Claim 1.
The D graft rubber in the amount of 27 wt% has a polybutadiene core of 0.33 microns in average particle diameter and is an ABS type polymer. (Column 6 lines 40 – 47).  This reads over Component A in both amount and average particle size.
The E graft rubber in amount of 2 wt % has a polybutadiene core of 1.2 microns average particle diameter is a rubber type graft copolymer.  (Column 6 lines 47-55).  The limitation formed by continuous bulk polymerization is considered a product-by-process limitation.  There is no evidence that the solution polymerization technique which polymerizes a shell of styrene and acrylonitrile on to the polybutadiene core with an average particle diameter of 1.2 microns is structurally different than that of continuous bulk polymerization technique.  Therefore the above component E reads the 2 to 10 wt% of Component B of the Claim 1 in both amount and average particle size.

	Alternatively, Eichenauer teaches Component E can be made by solution or bulk polymerization. (Column 4 lines l-5).  The exemplified polymerization is solution.

	This reads over the recited bulk polymerization.   The continuous limitation is considered product-by-process and there is no evidence the a continuous process would produce structurally different particles over a non-continuous process as the particle size and grafting structure are specifically exemplified by Eichenauer and meet the claimed limitation.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.
	
	Eichenauer does not teach or suggest the vibrational test result of 6 seconds or less as recited by Claim 1.  However, these above composition 6 of Eichneauer has the recited particle sizes and amounts of each component in the recited range.  Comparison against Applicant’s inventive and comparative examples suggests all composition which meet the claimed ranges of particle sizes and amounts have a vibration test result according to the claimed method of 6 seconds or less.  Therefore, one of ordinary skill in the art is reasonably suggested when tested according to the claimed testing limitation, Composition 6 of Eichenauer must have a vibrational test result in the claimed range, thereby reading over it.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
The above reads over the rear lamp recited by Claims 13 and 14 as the “rear” portion of the claim is considered future intended use without any evidence the rear, front or side nature of the lamp imparts patentably distinguishable structure the lamp.


Allowable Subject Matter
Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Eichenauer (U.S. 5,302,664) is the closet prior art which teaches a composition which meets the vibration welding limitation via inherency.  Eichenauer does not teach, suggest or even permit the maleimide copolymers of Claim 9 and the weight percents of the different components of the Component B of Claim 4 cannot be achieve via Eichenauer as the amount of polybutadiene is roughly fixed in the 40-50 wt% range which is well above the recited range of 5 to 20 wt% range of Claim 4.  (Column 3 lines 60-67).  Modification of Eichenauer and the large amount prior art related to the claimed compositions in general is problematic with respect to the weight percents of the various A, B and matrix resins recited as Applicant data demonstrates that variations of the amounts of each of these components, in particular B, outside of their claimed range does not always result in the vibrational welding time of less than 6 seconds recited to meet claim 1.  Absent an exemplification which meets all compositional limitation of Claim 1, there is little evidence of record to suggest that a composition must meet the vibrational testing limitation of Claim 1.  There also appears to be no real motivation to seek or others arrive at a desire to keep the vibrational welding time of a piece to 6 seconds or below.  Therefore, absent a more specific teaching of leading one of ordinary skill in the art as to how to modify the prior art and Eichenauer to vibrational welding of 6 seconds or less with respect to PMMA as recited, one of ordinary skill in the art would only arrive at the claimed compositions through the benefit of hindsight.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766